Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Steven M. Koehler on September 1, 2021, an election was made with no traverse for Species 1 corresponding to Figure 3A.  Species 1 was identified as Figures 3A-3E, 6A-8C, and 9A-9B,  with Claims 1-6, 11-13 reading on Species 1.  Species 2 corresponded to Figs. 4A-4B, 8; and Species 3 corresponded to Figs. 5A-5B.  Figs. 1-2 and 11 are generic.
Claims 7-10 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1-6, 11-13 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Faerber (DE102008017526) in view of Manders (US20110285181).
Regarding claim 1, Faerber discloses a guide assembly (8; Fig. 3) for a moveably arranged closure member (2; Fig. 1) of an open-roof system (1; Fig. 1) of a vehicle (Abstract, Page 1 line 10), the closure member having a closed position (Figs. 1 and 3), in which the closure member covers an opening in a 
However, Faerber is not clear as to the definition of the release mechanism shown in Figure 3 as 9 and Figure 16 as 13.  
In claim 1, Manders teaches a release mechanism (10, 11, 12; Fig. 1) where the guide (rail) extends backwards without a stop.  
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the guide assembly of Faerber by using previous designs of a release mechanism as found in Manders where the guide extends backwards without a stop.  Doing so, allows for design opportunities where the guide can be slid out of the support element to disconnect and remove the panel.
	
Regarding claim 2, Faerber in view of Manders discloses he guide assembly according to claim 1, and further comprising: 25a locking mechanism (35/37; Fig. 4) arranged in the guide and operatively coupled to the second support mechanism for operating the second support mechanism and locking the second support mechanism in the tilted position (Figs. 4-5, 10), wherein the guide assembly is configured to operate the locking 30mechanism when moving the first support mechanism between the closed position and an intermediate position, the opening being partly covered by the closure member in the intermediate position (see Figs. 8 and 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Faerber in view of Manders and further in view of Schrader et al. (DE102011015833A1, hereinafter “Schrader”).
Regarding claim 6
In claim 6, Schrader teaches an operating slider (16/64/66; Fig. 5, 8, ¶s 27, 33-34) comprising a locking cam (47; Fig. 17, ¶s 30-31) configured to operate the locking mechanism, wherein the locking cam is 20displaceable (¶s 30-31) from an operable position to an inoperable position, wherein in the operable position the locking cam is arranged to engage an operating surface of the locking mechanism (48/49; Figs. 6-8, ¶s 31 and 35) and in the inoperable position is arranged to not engage the operating surface of the locking mechanism (¶s 35-37).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the guide assembly of Faerber by adding a locking cam to the operating slider as taught by Schrader.  Doing so, allows for improved adjustment of the moveable panel (Faerber - ¶ 1). 
Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Faerber in view of Manders and Schrader and further in view of Schaetzler et al. (DE4238945C1, hereinafter “Schaetzler”).
Regarding claim 3, Faerber in view of Manders discloses the guide assembly according to claim 2.  However, Faerber is silent to wherein the release mechanism is configured for rendering the locking mechanism temporarily inoperable for enabling to move the first support mechanism towards the closed position without operating23 the second support mechanism and to thereby slideably release the mounting element from the second support mechanism.
In claim 3
As to claim 3, Schaetzler teaches wherein the release mechanism (26; Figs. 5-6, ¶ 6) is configured for rendering the locking mechanism (27/29; Figs. 5-6, ¶ 6) temporarily inoperable for enabling to move the first support mechanism (15; Figs. 1-2, 5-6; ¶ 6) towards the closed position without operating23 the second support mechanism and to thereby slideably release the mounting element from the second support mechanism (¶s 8 and 26).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the guide assembly of Faerber by adding a locking mechanism as taught by Schrader and to further include a release mechanism configured to render the locking mechanism temporarily inoperable as taught by Schaetzler. Doing so, allows for the moveable panel to have improved opening.
Regarding claim 4, Faerber in view of Manders and Schrader discloses the guide assembly according to claim 3 with the locking mechanism.  However, Faerber in view of Manders and Schrader is silent to wherein the locking mechanism is decouplable from the second support mechanism.  
In claim 4, Schaetzler teaches wherein the locking mechanism (27/29) is decouplable (see open slot (29) of Figs. 5-6, ¶ 26) from the second support mechanism (13; Fig. 4).
Regarding claim 5
In claim 5, Schaetzler teaches wherein the locking mechanism (27/29) is detachably arranged in the guide and the locking mechanism is hingedly coupled to an elongated coupling element (27; Figs. 5-6), the coupling element being couplable between the locking mechanism (27/29; Figs. 5-6) and the second support mechanism (26; Figs. 5-6), and wherein the locking mechanism is decouplable after having been detached from the guide and having been rotated (see ¶ 21).  
For claims 4 and 5, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the guide assembly of claim 4 disclosed by Faerber in view of Schrader by adding a locking mechanism that is decouplable as taught by Schaetzler.  Doing so, allows for freedom to release the roof opening almost completely without the adjustment mechanism being hindered by roof stiffening parts, etc. (Schaetzler - ¶ 26).
Regarding claim 11, see analysis of claims 1-3.
Regarding claim 12, Faerber in view of Manders and Schrader and further in view of Schaetzler teaches the method for maintenance of a guide assembly according to claim 11, wherein the guide assembly comprises a locking mechanism (Faerber - 9; Fig. 3) for locking the second support mechanism (Faerber - 13; Fig. 4) in a tilted position, the method comprising: wherein moving the closure member (Faerber - 2; Fig. 1) to the open position (Faerber - Figs. 2 and 4) comprises moving the closure member from the closed position to the open position at least to an extent that the second support mechanism is locked in the tilted position (Faerber - Fig. 4); and wherein the method further comprises rendering the locking mechanism temporarily inoperable; and wherein releasing the mounting element from at least one of the first support mechanism and/or the second support mechanism (Faerber - Fig. 13 where the 
Regarding claim 13, the method according to claim 12, wherein rendering the locking mechanism temporarily inoperable (Schaetzler - 27/29; Figs. 5-6, Paragraph 6) comprises: detaching the locking mechanism from the guide (Schaetzler - Paragraph 21); rotating the locking mechanism; and decoupling (Faerber - see open slot (29) of Figs. 5-6, Paragraph 26) the locking mechanism (Faerber - 27/29) from the second support mechanism (Faerber - 13; Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        





/J.E.H./Examiner, Art Unit 3612